      Case 3:18-cv-00164 Document 103 Filed on 09/30/19 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             September 30, 2019
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

DENISE POPE, et al,                         §
                                            §
         Plaintiffs,                        §
VS.                                         §   CIVIL ACTION NO. 3:18-CV-164
                                            §
CITY OF GALVESTON, TEXAS, et al,            §
                                            §
         Defendants.                        §

                       CONDITIONAL DISMISSAL ORDER


       The Court has been advised that a settlement has been reached between the parties.

Accordingly, it is hereby ORDERED that this case is DISMISSED WITHOUT

PREJUDICE to reinstatement of Plaintiffs’ claims, unless any party represents in

writing filed with the Court on or before October 27, 2019 that the settlement could not

be completely documented.

       All pending motions are hereby DENIED as moot.

       SIGNED this day 30th day of September, 2019.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




1/1
